DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tax (US 3,491,897).
Regarding claim 1 Tax discloses a system for lifting heavy loads, comprising 

a ground-standing erection facility (12) disposed on a supporting surface (10) on the ground (see 22) external of the apparatus (30) (i.e. the ground is external to the apparatus) that after erection of the apparatus (30) is movable on the ground (see 22) external of the apparatus (30) (i.e. the ground is external to the apparatus), which erection facility (12) comprises an assembly frame (28) that is provided with a push-up and lowering capability (see 36 and column 2 lines 38-47) for the at least one mast (30) or part of such mast (30), which erection facility (12) is equipped to receive (see dashed lines in figure 1 and column 2 lines 58-72) during erection of the apparatus or to remove during dismantling of the apparatus, a mast piece or a series of mast pieces (38, see column 2 line 68-column 3 line 10) below an assembly of mast pieces (i.e. pieces of 30) above said mast piece or series of mast pieces (38) for converting the apparatus between a dismantled position and a fully erected position (i.e. having 38 and subsequent pieces detached/attached).
Regarding claim 7 Tax discloses method for assembling or disassembling an apparatus for lifting heavy loads, which apparatus comprises at least one mast (30), comprising:
providing an apparatus (30) comprising at least one mast (30);
providing an erection facility (12) disposed on a supporting surface (10) on the ground (at 22) external of the apparatus (30) (i.e. the ground is external to the apparatus) that after erection of the apparatus (30) is movable on the ground (at 22) external of the apparatus (30);

supplying to the erection facility (12) during erection of the apparatus, or removing from the erection facility (12) during dismantling of the apparatus, a mast (38) piece or a series of mast pieces (see column 3 lines 6-10) below an assembly of mast pieces (i.e. pieces of 30) above said mast piece (38) or series of mast pieces so as to convert the apparatus between a dismantled position and a fully erected position (i.e. having 38 and subsequent pieces detached/attached).

Regarding claims 2 and 8 Tax discloses the above apparatus and method, and further discloses wherein the at least one mast (30) is construed as an assembly of mast pieces (i.e. see column 3 lines 6-10) that are mountable to each other and dismountable from each other in a head to tail configuration.
Regarding claims 4 and 10 Tax discloses the above apparatus, and further discloses providing the apparatus with two masts (30, 32) or parts thereof.
Regarding claims 6 and 12 Tax discloses the above apparatus, and further discloses arranging the two masts (30/32) as a main boom (32) and a back mast (30) of a crane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tax.
Regarding claims 5 and 11 Tax does not expressly disclose the type of lifting apparatus (i.e. hook, trolley), as this is common in the art and not the inventive portion of Tax.  Tax would inherently, and of necessity, have some sort of lifting mechanism, but this commonplace decision is left to those of ordinary skill in the art reading the reference.  Official Notice was given in the action of 12/23/19 that gantry type crane trolleys are old and well known in the art.  This statement is taken as admitted prior art because Applicant did not traverse the office’s position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the boom of Tax a gantry style trolley holder in order to easily lift loads close to the rotational axis of the crane.  This would make the mast and boom “gantry towers” under the broadest reasonable interpretation as they would support a gantry device.

Response to Arguments
Applicant's arguments filed 12/08/20 have been fully considered but they are not persuasive.
Applicant argues (page 2) that Tax does not describe an erection facility that is “external of” the apparatus, and that “after erection of the apparatus is movable on the ground external of the apparatus” (see also).  This traversal appears to be based upon an interpretation of the limitation which is in contradiction with the original disclosure.  
The claim recitation “an erection facility disposed on a supporting surface on the ground external of the apparatus” indicates that the ground is external of the apparatus (as shown in the instant figures), not that the erection facility (2) is disposed on the supporting surface (1) “external” of the apparatus (6) (which doesn’t make sense because elements 2 and 6 both rest on element 1; see all figures in all embodiments).  There does not appear to be any other intelligible interpretation of this limitation (based on the original disclosure) because no portion of the “apparatus” (6) can move “external” to the supporting surface (1) due to the apparatus (6) resting either directly (see fig. 6) or indirectly (see fig. 5) on the supporting surface (1).  If the base (1) drove away without the apparatus (6), the apparatus (6) would fall over as there is no separate support disclosed for the apparatus (6). 
Tax teaches this limitation insofar as the ground is external to the crane of Tax.  That is, Tax teaches an erection facility (12) disposed on a supporting surface (10) on the ground external of the apparatus (30) (i.e. the ground is external to the apparatus) that after erection of the apparatus (30) is movable on the ground external of the apparatus (30) (i.e. the ground is external to the apparatus).

Applicant argues (page 2) patentability based on the remarks filed 04/07/20.  On page 6 of the remarks filed 04/07/20 Applicant argued that tax teaches a typical crawler crane in which the means for erecting the crane parts forms an intrinsic part of the crane itself.  This is appreciated, but not persuasive.  Applicant’s claims, in view of the original disclosure, appear to require a typical mobile crane which drives over the ground, the ground necessarily being external to the crane.  Furthermore, the argument that Tax needs its base to function is similarly unpersuasive insofar as Applicant’s base (1) also is necessary to hold up the apparatus (6) as no other support is disclosed.
Applicant argues (page 6 of 04/07/20 remarks) that instant paragraph 17 teaches the apparatus could be a general purpose device, not necessarily a crane.  This is not persuasive because the claims only define the “apparatus” as a mast or part thereof, from which a load may be suspended.  Tax discloses this limitation in teaching a crane mast (30), and therefore teaches the claimed “apparatus.”  As to the point that the erection facility is “external” of the apparatus (i.e. Applicant’s mast), such is not possible because Applicant’s erection facility (2) is supported by the base (1), not the ground directly.  No other support for element 2 exists in the original disclosure.  
Applicant (see pages 6-7 of 04/07/20 remarks) cites instant paragraph 21 as somehow disclosing an apparatus separable from the erection facility, which is not persuasive because paragraph 21 lacks sufficient detail to support Applicant’s position.  
The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654